BEN HILL GRIFFIN, INC.
CITRUS MARKETING CONTRACT
 
This agreement, made and entered into this 26th day of February, 2004, by and
between BEN HILL GRIFFIN, INC. of Frostproof, Florida hereinafter referred to as
GRIFFIN and Alico, Inc. of Post Office Box 338, La Belle, FL 33975 hereinafter
referred to as GROWER, wherein GROWER agrees to sell and GRIFFIN agrees to buy
the following described fruit covering the 2004/2005 Fruit Season and is written
as a continuing contract to cover subsequent fruit seasons subject to (1)
modifications to meet changing conditions and (2) cancellation by either party
by giving notice to August first preceding the next fruit season.


VARIETY  # OF BOXES  VARIETY  # OF BOXES
E/M      Specialty Varieties
Valencia   
Colored Grapefruit
 
LOCATION Grove located in Polk, Hendry and Collier Counties


UTILIZATION: Delivery of this fruit shall be at the discretion of Griffin, and
unless otherwise provided, GRIFFIN shall direct the flow of above fruit to
whatever processing facility it is best suited for use as concentrate, sections,
or fresh fruit. The title to all fruit delivered under the terms of this
agreement shall pass to GRIFFIN at time of delivery.


SPECIFICATIONS: Each load of fruit must meet all applicable laws and regulations
and must meet GRIFFIN’S delivery requirements. Each load of concentrate oranges
must have a minimum solids content of 10.5 Brix and a minimum ratio of 12.0.


POOLS:


CONCENTRATE: Five concentrate pools will be operated: Early-Midseason Oranges,
Late Oranges, White Grapefruit, Colored Grapefruit and Mandarins. Honey
Tangerines will be pooled with Early-Midseason Oranges. The Mandarin Pool will
include Temples, Tangerines, Tangelos and all other Mandarin varieties. Fruit
not meeting GRIFFIN’S standard, but nevertheless accepted under emergency
conditions, may be placed in separate pools.


SECTIONS: Three basic sections pools will be operated: Duncan Grapefruit, White
Grapefruit and Colored Grapefruit. Fruit not meeting GRIFFIN’S standards, but
nevertheless accepted under emergency conditions, may be placed in separate
pools.


FRESH FRUIT: A pool will be operated for each regular and late bloom variety.
Eliminations will be processed as concentrate or sections in accordance with the
utilization paragraph of this agreement.


CREDITS: GROWER’S account will be credited with 100% of the amount of net pounds
of fruit solids or the number of net weight boxes delivered to and accepted by
processing facilities as determined by the State Inspection Service through its
standard test. Fresh fruit accounting will be on 1 3/5 bushel standard box
basis.


SERVICE FEE: For each box of fruit handled a fee not to exceed $.08 per box will
be assessed to GROWER’S account.


RETURNS:


CONCENTRATE: Returns will be based on net revenues received from concentrate
returns applicable to each pool.


SECTIONS: Returns will be based on net revenues received from sections returns
applicable to each pool.


FREASH FRUIT: Returns will be based on net sales revenues by variety on a packed
1 3/5 bushel box equivalent basis, less GROWER’S prorated share of GRIFFIN’S
audited costs regarding all fresh fruit, in addition to a charge shown below:


CITRUS TYPE   FRESH FRUIT CHARGE
Oranges    $.09 (Per packed Carton)
Grapefruit    $.09 (Per packed Carton)
Temples, Tangelos and Tangerine $.125 (Per packed Carton)


MARKETING FEES: A Marketing Fee will be charged on fresh fruit at the rate of 1
¼% of the net sales revenue received by GRIFFIN for all fresh fruit sold.


HARVESTING: GRIFFIN will arrange for the picking, hauling and delivery of the
fruit covered by this contract OR GROWER may exercise the privilege to make his
own arrangements for harvesting this fruit, subject to approval of GRIFFIN.


In the event GRIFFIN is to arrange for harvesting of this fruit, harvesting will
begin as soon as practical after the fruit meets State and USDA tests and
GRIFFIN’S delivery requirements.


Harvesting cost will be advanced by GRIFFIN and will be charged to GROWER’S
account.


In the event GROWER or his agent is to harvest the fruit, arrangements must be
made with GRIFFIN for the delivery of this fruit after it meets applicable
maturity standards. GRIFFIN agrees to advance at no interest charge to GROWER,
reasonable harvesting costs and Growers who deliver their own fruit.


PAYMENTS AND SETTLEMENT:


CONCENTRATE: GRIFFIN will make periodic advances on concentrate pools from time
to time throughout the year based on realized sales returns for the respective
pools, and final payment will be made as soon as practicable after January 15 of
each year.


SECTIONS: GRIFFIN will make periodic advances on sections pools from time to
time throughout the year based on realized sales returns for the respective
pools, and final payment will be made as soon as practicable after September 30
of each year.


FRESH FRUIT: GRIFFIN will make periodic advances on fresh fruit pools from time
to time throughout the year based on realized sales returns for the respective
pools, and final payment will be made as soon as practicable after September 30
of each year.


SPECIAL ADVANCES: GRIFFIN may make advances greater than those computed for
normal periodic advances. These special advances shall bear interest at the
prevailing prime rate charged by Sun Bank, N.A. plus ¼% per annum. This contract
shall not terminate until all advances made hereunder and accrued interest have
been collected by GRIFFIN. In the event of a bonafide sale of grower’s property,
this contract may be canceled at the time the deed of transfer is recorded,
provided all other conditions are met.


CERTIFICATION: The return paid by GRIFFIN to GROWER for citrus fruit under this
agreement shall be certified by a firm of Credited Public Accountants.


OWNERSHIP WARRANTY: GROWER warranted full right and authority to sell and
deliver all of the fruit sold under this contract, free and clear of all liens,
encumbrances and restrictions and this shall be a continuing warranty during the
life of this contract.


LIABILITY FOR DEFAULT: Neither party shall be liable for any default in the
performance of its obligations hereunder occasioned by Acts of God, strikes,
lockouts, embargoes, shortages of equipment, or other conditions beyond its
control.


ACCESS: GRIFFIN, its agent and employees, shall have full and free rights of
ingress and egress to GROWER’S property at any and all times for the purpose of
inspecting, testing and removing such fruit.


STATUTORY STATEMENT: A Bond or Certified of Deposit posted with the Florida
Department of Agricultural and Consumer Services does not necessarily insure
full payment of claims for any non-performance under this contract.


FLORIDA CITRUS MUTUAL: GRIFFIN is/is not authorized to deduct Florida Citrus
Mutual assessments from payments to GROWER (Circle one).


BEST EFFORTS: GRIFFIN’S own fruit returns are governed by the same factors that
determine GROWER’S fruit returns; accordingly, GRIFFIN hereby guarantees its
best efforts to minimize costs and maximize sales revenues in order to provide
maximum returns to GROWER.


GROWER TIN#    

 
WITNESS:     GROWER: ALICO, INC.  
 
                                                                        BY: /S/:
John R. Alexander, CEO 


WITNESS: /S/: Donna Respress  BEN HILL GRIFFIN, INC.
 
                                                                        BY: /S/:
Ben Hill Giffin, III, CEO

--------------------------------------------------------------------------------


FIRST ADDENDUM to Ben Hill Griffin, Inc.’s Citrus Marketing Contract dated
_February 26, 2004, between Ben Hill Griffin, Inc. and Alico, Inc. (Grower).


Where this FIRST ADDENDUM may be inconsistent with the printed portion of the
Ben Hill Griffin, Inc. Citrus Marketing Contract, the terms of the FIRST
ADDENDUM shall prevail.


This Citrus Harvesting and Marketing Agreement shall cover all fruit owned by
Alico, with the exception of the Early/Mid and Valencia fruit from 2X6 Grove
which is contracted by Alico to Tropicana, and the Alico fruit contracted by
Alico to Florida Orange Marketers, and shall become effective upon closing of
that certain Addendum to Settlement Agreement and Plan of Corporate
Reorganization and Separation of BHG, Inc. and Ben Hill Griffin, Inc., dated
December 27, 2001, and shall run for five (5) complete crop seasons (i.e. August
1 thru July 31) provided this agreement shall be cancelable by either party with
one year prior written notice, with the effective date of such notice being
August 1 of the first crop season which begins on or after the first anniversary
of such notice with respect to no more than 50% of the fruit commitment for the
season in which the notice is effective and for all subsequent seasons.
Thereafter, with one-year prior written notice, with the effective date of such
notice being August 1 of the first crop season which begins on or after the
first anniversary of such notice, either party may cancel up to the balance of
the remaining fruit commitment for the season in which the notice is effective
and for all subsequent seasons.






/S/: Ben Hill Griffin      /S/: John R. Alexander
Ben Hill Griffin,
Inc.                                                                  Alico, Inc


Date:
2/26/04                                                                              Date:
2/26/04     

--------------------------------------------------------------------------------


SECOND ADDENDUM to Ben Hill Griffin, Inc.’s Citrus Marketing Contract dated
_______February 26___, 2004, between Ben Hill Griffin, Inc. and Alico, Inc.
(Grower).


This agreement is to cover that portion of Alico’s fruit from the 2X6 Grove that
is committed to Alico’s Tropicana Products, Inc. Agreement, and that portion of
Alico’s fruit that is committed directly to Florida Orange Marketers. The
agreement is to cover estimating, field services, supervision of harvesting,
harvesting, roadsiding and hauling of the fruit committed to the two above
mentions contracts.


Ben Hill Griffin, Inc. will schedule the harvesting services based on the
delivery schedule by Tropicana Products, Inc. and Florida Orange Marketers and
will bill Alico the month following service rendered.


This Citrus Harvesting and Marketing Agreement shall become effective upon
closing of that certain Addendum to Settlement Agreement and Plan of Corporate
Reorganization and Separation of BHG, Inc. and Ben Hill Griffin, Inc., dated
December 27, 2001, and shall run for five (5) complete crop seasons (i.e. August
1 through July 31) provided this agreement shall be cancelable by either party
with one year prior written notice, with the effective date of such notice being
August 1 of the first crop season which begins on or after the first anniversary
of such notice with respect to no more than 50% of the fruit commitment for the
season in which the notice is effective and for all subsequent seasons.
Thereafter, with one-year prior written notice, with the effective date of such
notice being August 1 of the first crop season which begins on or after the
first anniversary of such notice, either party may cancel up to the balance of
the remaining fruit commitment for the season in which the notice is effective
and for all subsequent seasons.




/S/: Ben Hill Griffin      /S/: John R. Alexander
Ben Hill Griffin,
Inc.                                                                  Alico, Inc


Date:
2/26/04                                                                             
Date: 2/26/04     

--------------------------------------------------------------------------------


THIRD ADDENDUM to Ben Hill Griffin, Inc. Citrus Marketing Contract dated
February 26, 2004, between Ben Hill Griffin, Inc. and Alico, Inc. (Grower).


Where the THIRD ADDENDUM may be inconsistent with the FIRST and SECOND ADDENDUM
or the printed portion of the Ben Hill Griffin, Inc. Citrus Marketing Contract,
the terms of the THIRD ADDENDUM shall prevail.


For the 2005/2006 citrus harvesting season Ben Hill Griffin, Inc. will be
responsible for the estimating, supervision of harvesting, harvesting and
marketing of the fruit from the following blocks/groves for Alico, Inc.


Early/Mid: Corkscrew, West Corkscrew, KT, Bereah, Church, Raulerson 1 & 2,
Patrick, Parson Brown 30, Pittsburg, Babson Park, Driscoll, Ida, Livingston,
Reedy, Lost Grove and Saddlebag


Valencia: Corkscrew, West Corkscrew, KT blocks 15-23, Patrick, Oak Island,
Pittsburg, Raulerson 2, Driscoll and Lost Grove


Fresh Fruit


Navel:   All of the Curry block, all of the Corkscrew block


Orlando Tangelo: Babson Park block


Grapefruit:  2X6, Corkscrew, Pittsburg and Saddlebag


Murcott: KT, Corkscrew - with the exception of blocks 10, 11, 12, 13 & 14, (see
attached map).


Alico, Inc. will assume responsibility for the Tropicana 2X6 contract and the
Alico-FOM contract beginning with the 2005/2006 harvest season.


For the 2006/2007 citrus harvesting season Ben Hill Griffin, Inc. will be
responsible for the following blocks/groves for Alico, Inc.


Early/Mid: Patrick, Parson Brown 30, Pittsburg, Babson Park, Driscoll, Ida,
Livingston, Reedy, Lost Grove and Saddlebag


Valencia: Patrick, Oak Island, Pittsburg, Raulerson 2, Driscoll and Lost grove


Fresh Fruit: 
 
Navel:   Curry & Corkscrew


Orlando Tangelo: Babson Park


Grapefruit:  2X6, Corkscrew, Pittsburg & Saddlebag


Murcott: KT, Corkscrew (with the exception of blocks 10, 11, 12, 13 & 14)


The 2006/2007 season completion will end the Citrus Marketing Contract between
Ben Hill Griffin, Inc. and Alico, Inc.


/S/: Ben Hill Griffin, IV      /S/: John R. Alexander  
Ben Hill Griffin, Inc.      Alico, Inc.


Date:  August 9, 2005      Date: August 15, 2005  

